Citation Nr: 0627454	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-17 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for entitlement to service connection for 
bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for hearing loss in the 
left ear.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel
INTRODUCTION

The veteran served on active duty service from October 1961 
to August 1962.  He also served on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Army National Guard from 1959 to 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied claims for service connection for 
bilateral hearing loss and tinnitus.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss and tinnitus; the appellant was 
informed of this decision the same month, but did not file a 
notice of disagreement (NOD) within one year of notification.

2.  Evidence added to the record since the July 2003 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claims for 
service connection for bilateral hearing loss and tinnitus.

3.  The evidence does not show a level of hearing impairment 
for the right ear that may be considered a disability for VA 
purposes.

4.  The evidence is in relative equipoise as to whether the 
veteran's hearing loss in the left ear is due to acoustic 
trauma while in active service or ACDUTRA and INACDUTRA in 
the Army National Guard.

5.  The veteran's current tinnitus may not be disassociated 
from acoustic trauma suffered during active service or 
ACDUTRA and INACDUTRA in the Army National Guard.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision, denying service connection 
for bilateral hearing loss and tinnitus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

2.  New and material evidence has been received since the 
July 2003 rating decision sufficient to reopen the veteran's 
claim for service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  Claimed hearing loss in the right ear was not incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317, 3.385 (2005).

4.  Resolving all reasonable doubt in favor of the veteran, 
hearing loss in the left ear was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

5.  Resolving all reasonable doubt in favor of the veteran, 
tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
November 2004.  A duty to assist letter addressing the 
service connection issue and new and material issues was 
issued in December 2004, prior to the March 2005 rating 
decision on appeal.  This letter provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  This 
letter also addressed the question of new and material 
evidence.  The duty to assist letter specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  These documents also 
provided the veteran with the correct law addressing the 
issue of new and material evidence as well as explaining in 
detail what evidence the veteran must submit to reopen his 
claim.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date, if service connection was granted on appeal.  
Since the veteran's claim seeking entitlement to service 
connection for hearing loss in the right ear is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  Regarding the grant of service connection for hearing 
loss in the left ear and tinnitus, the RO will assign 
effective dates and ratings at the time the Board's decision 
is implemented.  Significantly, the veteran retains the right 
to appeal any effective dates and ratings assigned by the RO.     

Service medical and personnel records, VA and private 
audiological examination reports, a September 2005 private 
physician statement, and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claims and VA has satisfied, to the extent 
possible, the duty to assist, particularly in light of the 
fact that the veteran's hearing impairment of the right ear 
has not reached the level to be considered a disability for 
VA purposes.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim for hearing loss in the right ear.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See, 
e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Whether new and 
material evidence has been presented is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a July 2003 
rating decision, the RO initially denied service connection 
for bilateral hearing loss and tinnitus, noting that the 
veteran had not been diagnosed with hearing loss nor 
tinnitus.  The veteran was informed of this decision the same 
month and did not submit a NOD within one year of 
notification.  Therefore, the July 2003 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2005).  In written correspondence dated 
in September 2004, the veteran asked to reopen his claim for 
service connection for bilateral hearing loss and tinnitus.  
In a March 2005 rating decision, the subject of this appeal, 
the RO denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

The evidence secured since the July 2003 rating decision 
includes an October 2004 and February 2005 audiological 
examination reports and a September 2005 private physician 
opinion.  These medical reports and opinions are clearly new, 
in that they are not redundant of other evidence considered 
in the July 2003 rating decision.  Moreover, the evidence is 
material to the issue under consideration, as the new 
evidence goes to whether the veteran has a current diagnosis 
of hearing loss and tinnitus and whether the disabilities 
might be due to service.  Therefore, in light of the new and 
material evidence, the veteran's service-connection claims 
for bilateral hearing loss and tinnitus are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  
Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2005).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2005).  Active military, naval, or air 
service includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), 
(c), (d) (2005).  ACDUTRA is, thus, full-time duty in the 
Armed Forces performed by National Guard for training 
purposes.  38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 3.6(c)(3).  

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus as a result of noise exposure as an 
infantryman while in active service or ACDUTRA and INACDUTRA 
in the Army National Guard.  

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38  C.F.R. § 3.385 (2005).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Although the veteran was not diagnosed with either bilateral 
hearing loss or tinnitus during active service or ACDUTRA and 
INACDUTRA in the Army National Guard, service medical records 
show an upward trend in auditory thresholds.

A June 1967 National Guard audiological examination showed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
-5
0
15
30

In March 1975, the veteran's National Guard audiological 
examination showed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
5
5
15
15

A private October 2004 audiological examination showed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
15
LEFT
15
10
35
65
75

The veteran's speech discrimination scores were 100 percent 
for the right ear and 76 percent for the left ear.

A February 2005 VA audiological examination showed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
30
LEFT
20
15
30
55
65

The veteran's speech discrimination scores were 96 percent 
for the right ear and 92 percent for the left ear.

After a full review of the record, the Board concludes that 
service connection for hearing loss in the right ear is not 
warranted.  The first requirement of a claim for service 
connection is a diagnosis of a disability.  None of the 
veteran's audiological examination reports reveal hearing 
loss in the right ear meeting the criteria of 38 C.F.R. 
§ 3.385 such that it could be considered a disability for VA 
purposes.  None of the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz for the 
right ear was at least 40 decibels or greater nor are the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, or 4000 at least 26 decibels or 
greater.  The veteran's speech recognition score for his 
right ear, using the Maryland CNC Test, was above the 
statutory requirement of 94 percent.  There are no medical 
records, service or post-service, showing hearing loss to a 
degree of 10 percent or more within one year from separation 
from service.  

The preponderance of the evidence shows that the veteran's 
claimed hearing loss in the right ear is not of the severity 
that it may be considered to be a disability for VA purposes 
under 38 C.F.R. § 3.385 nor may it be presumed to have been 
incurred in service under the provisions of 38 C.F.R. 
§§ 3.307, 3.309.  Thus, he fails to satisfy the element of a 
current disability, and his claim for service connection is 
denied.

In contrast, the evidence is in relative equipoise as to 
whether the veteran's hearing loss in the left ear is due to 
acoustic trauma while in active service or in the Army 
National Guard.  In support of his claim, the veteran 
submitted a September 2005 statement from a private physician 
linking the veteran's current hearing loss in the left ear 
and tinnitus and his exposure to basic weapons fire, tanks, 
rocket launchers, and mortars during military service and 
while he was with a National Guard Armored unit.  A review of 
the veteran's service personnel records show that the veteran 
served as a commander in the armored infantry unit and tank 
unit.  

Under 38 C.F.R. § 3.102 (2005), when a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in the veteran's 
favor.  A reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board 
observes that although the private physician's opinion is in 
conflict with the opinion of the VA examiner, their diagnoses 
are consistent.  In February 2005, the VA examiner found that 
the veteran's auditory thresholds for his left ear at 3000 
and 4000 were at least 40 decibels or greater, meeting the 
criteria of 38 C.F.R. § 3.385 such that it could be 
considered a disability for VA purposes.  The VA examiner 
diagnosed the veteran's left ear with mild to moderate high 
frequency sensorineural hearing loss at 2000 Hertz and above.  
The VA examiner also noted that tinnitus was reported by the 
veteran and that the veteran indicated minimal non-military 
noise exposure since he wore earplugs at job sites and while 
hunting.  To this extent, it is undisputed that the veteran 
was exposed to acoustic trauma.  

The Board notes that much of the VA examiner's objections to 
the private physician's findings are based on 
misinterpretations of the October 2004 examination report 
that were later clarified and explained by the private 
physician's September 2005 letter.  That letter clarified 
that the private physician did have specific knowledge of the 
veteran's military and medical history, used the Maryland CNC 
word list for the examination, controlled the loudness levels 
of the audiologist's speech with an audiometer, and performed 
the Stenger test to rule out malingering.  The veteran's 
private medical records reveal that the physician did have 
access to the veteran's medical history and National Guard 
examination reports, which were mistakenly characterized by 
the private physician as VA examination reports.  The 
physician compared and analyzed different audiological 
evaluations contained in the veteran's National Guard medical 
records and discussed the veteran's military history and 
duties.  After reviewing the veteran's medical history and 
examining him, the private physician opined that "bilateral 
hearing loss and tinnitus [are] characteristic of noise 
induced trauma more likely than not sustained while in 
military service".

Thus, resolving the benefit of doubt in the veteran's favor, 
the Board finds that the veteran sustained acoustic trauma 
during service, sufficient to have caused the veteran's 
hearing loss disability in the left ear, and that his current 
tinnitus cannot be disassociated from the acoustic trauma in 
service.  Accordingly, service connection for hearing loss in 
the left ear and tinnitus is warranted.  38 C.F.R. §§ 3.102, 
3.303.


ORDER

New and material evidence sufficient to reopen the 
appellant's claims for service connection for bilateral 
hearing loss and tinnitus has been received and the claims 
are reopened.  To this extent, the appeal is granted.

Service connection for hearing loss in the right ear is 
denied.

Service connection for hearing loss in the left ear is 
granted.

Service connection for tinnitus is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


